Case 3:19-cv-07669-WHO Document 91-4 Filed 09/16/21 Page 1of1

Salesforce! Account Sz Last Name Email Current Ccisgc
56678b50e4b0d059d Spam Mod builderbot@thinair.com
577c8d42e4b06fd4bz Matthew F matt@thinair.com
566785cae4b0d059dI Brett Red jira@thinair.atlassian. TRUE
576d97c7e4b078493 Ccccccevni jon@thinair.com
57143abae4b057902df4c756 ~=— loki@thinair.com
578030d9e4b05b15a Ace Windc ace@thinair.com
564671a9e4b08dab7 Brett Red brett@thinair.com TRUE
57587131e4b015398 Joshuamic josh@thinair.com
56b28e8be4b0b763a Microsoft |jon@thinair.com
57354039e4b06e13e Nabeel Shi josh@thinair.com
564671e3e4b08dab7 Ron Dizzle ron@thinair.com
56678707e4b0d059db1i6a2f9 + demo@thinair.com
5762f8b1e4b026f7 3d Joshua Ste josh@thinair.com
573d622ce4b05fe8a3 Dhruv Gar; dhruv@thinair.com TRUE
573a353de4b045b36 Ace @thinz ace @thinair.com TRUE
57c8423ce4b023abex Scott Silvei ssilverman@thinairda TRUE
56d9cb5fe4b0e9d49£ Microsoft |robd@thinair.com
57431da5e4b05d6f4c Marc Terri marc@thinairweb.com
56f73323e4b05bd68lJoshuaS josh@thinair.com
57ab5f6de4b0bc59d7 Jon Steinbi steinbach@thinair.com
57979d63e4b01582222d5811  wiki@thinair.atlassian.net
56f98167e4b03a860£ Ryan Sears ryan@thinair.com
5745ec3be4b098b2el Jessica We jessica@thinair.com TRUE
56678718e4b0d059db16a62e = randy@thinair.com
57879dbee4b0c0862 J. Michael josh@thinair.com
570d3c3be4b03a2a6: Greg Thatc greg @thinair.com TRUE
5796b01fe4b06d7aec Aditya Triv aditya@thinair.com TRUE
56da0695e4b020557 Win7 Outh jon@thinair.com
570dc6c6e4b0375f1C Steinman J josh@thinair.com
57688849e4b09eb24 Eric Smyth jira@thinair.atlassian. TRUE
57878dede4b0c0862 Joshua Hig josh@thinair.com
5702c83ae4b0e3e8 Jon Surfaci jon@thinair.com
5707bd68e4b013881 ThinAir Lat josh@thinair.com
55e77ccee4b06d2b8: Contractor contractors@thinair.com
57522534e4b0de112 Davita@th davita@thinair.io
56c7d246e4b08c98d( Tony Gaud tony.gauda@thinair.c TRUE
55e77c74e4b06f6b5e Team team@thinair.com TRUE
57716ffbe4b0069ef5c344b7 khruv@thinair.com
572150c0e4b035fe5é Joshua M {josh@thinair.com
576accbfe4b01eaaa3 David @thi david @thinair.io
56df1a39e4b088b17¢ Thinair@s«thinair@sequoia.com TRUE
577c3d93e4b0743ebi Ben Kohlm ben@thinair.com
564671e3e4b08dab7 Vadim Dm vadim@thinair.com TRUE
56467650e4b08dab7 Tyler Scrivityler.scriven@thinair. TRUE
55e499bde4b0696f2209b41b = thinair@tmoore.fastmail.fm
56b38f1fe4b045f117: Josh Diam: josh@thinair.com

Contact De Home Pho Address Linkedin U

NURMI004379
